12/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0410



                                 No. OP 20-0410

MIGUEL GARDIPEE,

              Petitioner,

      v.

JAMES SALMONSEN, Acting Warden,

              Respondent.


                                     ORDER

      Upon consideration of Respondent’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including February 14, 2021, within which to prepare, serve, and file his

response.




DM



                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 9 2020